Citation Nr: 0213525	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served in the Army National Guard from 
January 1972 to April 1993, with a verified period of active 
duty for training (ACDUTRA) from May 1972 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) that denied the appellant's petition to 
reopen his claim for entitlement to service connection for a 
back disorder.  

The appellant appeared before the undersigned at a Board 
hearing conducted at the RO in July 2002.  The transcript of 
that hearing has been associated with the claims file.  

In the course of the July 2002 Board hearing, it was 
suggested that the veteran's April 1999 substantive appeal in 
the case may not have been timely filed.  In that regard, the 
Board notes that subsequent to the issuance of the May 1998 
statement of the case, the United States Federal Circuit 
Court of Appeals, in Hodge v. West, 155 F.3d 1336 (Fed. Cir. 
1998) changed the controlling law relating to new and 
material evidence, instituting a less restrictive standard 
than had been considered in the May 1998 statement of the 
case.  It was not until April 1999 that the RO issued a 
supplemental statement of the case that disclosed the 
fundamental change in the pertinent law of the case.  The 
veteran responded that same month with the submission of the 
substantive appeal.  Normally, a substantive appeal must be 
filed within one year from notification of a decision of the 
agency of original jurisdiction or within 60 days of the 
issuance of the statement of the case, whichever is later.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).  In this case, however, the RO 
misled him by issuing a supplemental statement of the case in 
April 1999, after the time period during which a substantive 
appeal should have been filed.  Also, since there was a 
change in the law that could have had a fundamental effect on 
the disposition of the case, and since the veteran filed a 
substantive appeal within 60 days from the date that notice 
of that change in the law was provided to him, the Board 
considers the substantive appeal to have been timely filed, 
and will proceed with the appellate review of the veteran's 
petition to reopen the claim.  

Given the disposition of this issue, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for a back disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)). When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
September 1995 RO decision on the basis that there was no 
evidence of any relationship of a chronic back disorder to 
any injury in service.  The veteran did not timely appeal the 
September 1995 rating decision.  

2.  The appellant has presented new medical evidence since 
September 1995 that is so significant as to the issue of 
entitlement to service connection for an acquired back 
disorder that it must be considered in order to decide the 
merits of that claim for service connection.  


CONCLUSION OF LAW

The September 1995 RO decision that denied the claim of 
entitlement to service connection for a back disorder is 
final; new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.302 (1995 and 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the disposition of the veteran's appeal, the 
Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
veteran is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, there is no 
issue as to substantial completeness of the application.  
38 U.S.C.A. § 5102 (West Supp. 2001).  

Second, the RO's development/notice letters, rating 
decisions, statement of the case, and supplemental statements 
of the case furnished to the veteran and his representative 
in connection with this appeal provided sufficient notice of 
the kind of information he would need to substantiate his 
claim.  This information has sufficiently apprised the 
veteran of the evidence that could be submitted in support of 
his claim, and, as such, satisfies the requirements of 38 
U.S.C.A. § 5103 (West Supp. 2001).  

Furthermore, with respect to the duty to assist, the record 
shows that the appellant was asked in writing and at his 
hearing before the Board to provide information regarding any 
VA or private care providers who have examined or treated him 
for a back disorder.  The veteran indicated at his hearing 
that there were no other medical care providers who could 
have additional outstanding evidence which would be relevant 
to this claim.  The medical records of those medical care 
providers that the appellant had been able to identify have 
been associated with the claims file.  The RO has satisfied 
the requirements of the VCAA with respect to the duty to 
assist posed in 38 U.S.C.A. § 5103A(b) (West Supp. 2001).  
Since the RO has secured a complete record, any question 
under the VCAA as to which portion of evidence is to be 
provided by the claimant and which portion to be provided is 
by VA is rendered moot.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).  

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction to file the notice of disagreement, and 
the decision becomes final if a notice of disagreement is not 
filed within that time.  38 U.S.C.A. § 7105(b), (c); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2001).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction (here, the RO) mailed the statement of 
the case to the appellant, or within the remainder of the 1-
year period from the date of mailing of notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

The appellant is seeking service connection for a back 
disorder which he contends began in or was the result of 
service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

Service connection for a back disorder was denied in a 
September 1995 RO decision on the basis that there was no 
evidence of a relationship of a chronic back disorder to an 
injury in service.  The veteran did not timely perfect an 
appeal of the September 1995 rating decision.  The appellant 
was notified of the decision in September 1995 and given his 
appeal rights.  Although the appellant filed a timely notice 
of disagreement in December 1995, he did not thereafter 
timely file a substantive appeal following the March 1996 
statement of the case.  The September 1995 decision of the RO 
is therefore final.  This was the last final denial on any 
basis of that claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001. 66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated in May 1997, prior to August 
2001, his claim will be adjudicated by applying the 
regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of entitlement to service connection for an acquired 
back disorder was that that there was no evidence of any 
relationship of a current chronic back disorder to any injury 
in service.  Consequently, the Board must determine if any of 
the evidence received subsequent to the September 1995 
determination is both "new" and "material," to the question 
of whether the veteran has a current acquired back disorder 
that is related to service.  In essence, any newly submitted 
evidence must be new and must support the existence of a back 
disorder that is related to service.  

New and material evidence has been received.  Medical 
evidence associated with the claims file subsequent to the 
RO's denial of the claim in 1995 includes excerpts from 
service medical records not previously of record.  These 
newly associated service medical records include "Individual 
Sick Slips," dated from July 9, 1974 to July 11, 1974, 
documenting the veteran's complaints of lower back pains.  
There is also an outpatient treatment report dated February 
16, 1987, documenting that the veteran had strained his back 
when he leaned over to pick something up.  The assessment was 
back strain.  The veteran was noted to decline medication and 
stated that he preferred to have a manipulative procedure 
which was not available.  Finally, there is an "Individual 
Sick Slip" dated July 13, 1991, documenting the veteran's 
complaints of back and leg sciatic nerve problems.  

This evidence bears directly and substantially upon the 
specific matter under consideration and was not considered by 
the RO in its September 1995 decision.  Therefore, these 
additional medical records are so significant that they must 
be considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  

Additional development is needed before the Board can proceed 
to adjudicate the veteran's claim for service connection for 
a back disorder on the merits.  As noted above, that 
development will proceed pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)), and in accordance with Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)).  

In conclusion, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for a back disorder that it must be considered in 
order to decide the veteran's claim.  New and material 
evidence has thus been presented.  The claim is, therefore, 
reopened, and to that extent, the appeal is granted.  
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.156, 
3.160(d), 20.302, 20.1100 (2001).


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent only, the appeal is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

